EXHIBIT Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Post-Effective Amendment No. 2 to Form S-4 Registration StatementNo. 333-151060 on Form S-8 of our report dated February 28, 2008, with respect to the consolidated financial statements of Northwest Airlines Corporation included in Delta Air Lines, Inc.’s Current Reports on Form 8-K and Form 8-K/Adated October 31, 2008 and November 7, 2008, respectively,filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Minneapolis, Minnesota November
